Citation Nr: 1225506	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 13, 1987 to May 11, 1990 and from January 31, 1991, to March 15, 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this matter in July 2011 for additional development, to include the scheduling of a VA examination.  All development has been completed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's acquired psychiatric disorder did not have onset during or as a result of active service.


CONCLUSION OF LAW

The criteria for service-connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.           § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, service treatment records (STRs) include the March 1991 separation examination which does not show complaint or indication of depression or excessive worry, trouble sleeping, or any other symptom that could be construed as a mental health disorder.  No other STRs show symptoms or treatment of a mental health disorder weighing against a finding of a chronic disorder having onset during service.

The first indication of depression is in VA treatment records dated March 2002, approximately 11 years after separation from service.  During treatment he said he had been suffering progressive depression for about four years, or since approximately 1998, seven years after separation from service.  He reported that he recently separated from his wife and two children and lost his job.  He was diagnosed with major depressive disorder.  

Unfortunately this record weighs heavily against a finding of service connection because the record and his statements do not show that his acquired psychiatric disorder had onset during or within one year of separation from service.  He also failed to indicate that his depression had onset as a result of incidents that occurred during service.  Therefore, the medical and lay evidence contained in the record weigh against the claim.

Another March 2002 record mentions a history of childhood sexual abuse and shows a diagnosis of major depression and possible posttraumatic stress disorder (PTSD) related to the sexual abuse (providing more evidence against this claim as it indicates the stressor was pre-service).

In April 2002, he said his history of social maladjustment dated back to the age of six.  He reported childhood sexual abuse and noted that his own child had been molested.  He discussed his feelings of helplessness at the time of his abuse and towards his child because he was not able to protect her.  The provider noted his apathy, loss of ambition, and distress over his divorce.  A May 2002 record also shows that his guilt is related to the loss of his first child.  July 2002 records indicate that bipolar disorder needed to be ruled out.  

Unfortunately, none of these records mention service.  Neither the Veteran nor his providers indicated that any of his emotional or mental health symptoms had onset during or as a result of service, weighing against the claim.

The Veteran submitted records from UTSC dated 2003 which show that he reported his history of childhood abuse and indicated his desire to explore repressed memories.  Service was not mentioned.

Records from the Social Security Adminstration (SSA) include a December 2005 evaluation which shows that the Veteran said his emotional problems started when he was 27 years old, more than one year after separation from service.  He said his wife left him and took his kids, he lost his job and house, and at times he was homeless and slept in his truck.  He had been hospitalized for these difficulties and sought treatment with therapists.  Stressors included repressed memories, including his childhood sexual and physical abuse.  He noted that his child had been molested by a boy.  He did not mention that his emotional problems had onset during or as a result of service.  The diagnosis was bipolar disorder and generalized anxiety disorder.  He also exhibited features of PTSD.  A relationship to service was not indicated either by the evaluator or the Veteran.  In fact, because the Veteran said his condition had onset at 27 years of age, more than one year after separation from service, the evaluation weighs against a finding of service connection.

The first lay indication of a relationship between his acquired psychiatric disorder and service is located in the claim for service connection.  The basis for his claim is further fleshed out in his notice of disagreement and substantive appeal.  In these documents, the Veteran said that during service, he was sent home for approximately one month by a physician due to a nervous breakdown.  His initial mental health decline and eventual breakdown was the result of his wife's affair with his seargent, later referred to as his squad leader.  He claims that upon learning of the affair, his wife and the seargent/squad leader threatened to have him committed to a mental ward if he told anyone.  

Unfortunately, he did not identify the treating physician that sent him home.  Further, STRs do not show treatment for a nervous breakdown.  STRs, to include his separation examination and accompanying report of medical history, fail to show a decline of emotional health and specifically fails to indicate symptoms such as depression, trouble sleeping, and excessive worry.

The first medical evidence of a link between service and his acquired psychiatric disorder is located in an April 2006 intake form from the Vet Center.  During intake, the Veteran reported childhood sexual abuse.  He also reported the affair between his wife and squad leader, which allegedly caused his psychological breakdown, as discussed above.  Because the military sided with the squad leader and, it is alleged, covered things up, he became the subject of jokes because others knew about the situation.  He said he was damaged and betrayed by his fellow soldiers and chain of command, which eventually caused the breakdown.  The diagnosis was major depressive disorder and anxiety secondary to military service.  Unfortunately, the provider did not support the opinion with rationale and did not indicate review of the claims file and STRs.  Therefore, the opinion has little probative value.

In August 2011, the Veteran had a VA examination.  The examiner reviewed the claims file and provided a detailed summary of all pertinent treatment records in the claims file.  After examining the Veteran, she opined that his condition was less likely than not incurred during service.  In the rationale, she said STRs were silent for complaint or treatment of mental health disorders and that the separation examination was silent for emotional difficulties.  She noted that the Veteran was first treated for his condition in 2002, approximately 11 years after separation from service, at which time he reported that his symptoms had been present for only four or five years, suggesting that onset was several years after separation from service.  She pointed out that the December 2005 SSA evaluation shows onset occurred at age 27 but that the Veteran separated from service at age 24.

In her review of the file, she noted that the Veteran did not attribute his mental health condition to service until after he was denied service-connection.  While the December 2005 SSA evaluation noted marital discord and his wife's affair, he did not tell the evaluator that his depressive symptoms had onset at that time.  The examiner said that the only medical evidence linking his condition to service is the record from the Vet Center.  However, she found that the Vet Center opinion was not supported by rationale, failed to address other potential causes for the mood disorder, and did not indicate review of the claims file.

She concluded that there is little to no objective data to suggest that the Veteran's current depressive disorder had onset during active service or that it was caused by events that occurred during that time.  She considered his statements to the contrary but found that his statements were not supported by the data.  She also stated that there is no clear indication of a psychiatric disorder present prior to service.  During the interview, he denied pre-military mental health problems apart from feeling depressed for two or three days when he was 15 due to poor grades and graduation worries.  She found that this short duration of symptoms does not meet the criteria for a diagnosis of major depressive episode or otherwise.  While he reports current distress associated with childhood sexual abuse, he has also stated that his distress is the result of memories recorvered in later adulthood.  Therefore, she opined that there is no indication of aggravation in service of a prior mental health condition.

The Board has reviewed all of the evidence but finds that service connection is not warranted for the claimed acquired psychiatric disorder, including PTSD.  First, the medical evidence does not show a disorder until 2002, approximately 11 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  More importantly, according to the Veteran's statements prior to filing his claim, his disorder had onset more than one year after separation from service from factors that had nothing to do with his service.  The Veteran's statements, prior to the time he filed his claim with VA, provide particularly negative evidence against both his claim and his credibility with the Board. 

The only medical evidence supporting the Veteran's claim is the opinion from the Vet Center; however, the Vet Center opinion is based upon the Veteran's non-credible statements, as analyzed below; is not supported by rationale; and, does not appear to be based upon a review of the claims file, to include STRs.

The Board has considered the Veteran's lay statements alleging that his condition had onset during service, and while he is competent to report his symptomatology, the Board simply finds that his statements regarding onset and etiology are not credible.  As pointed out by the VA examiner, on several occasions the Veteran indicated that his emotional problems had onset years after separation from service.  During one appointment he said he had been suffering emotional problems for four years, dating back to 1997 or 1998.  The 2005 SSA evaluation shows that he reported suffering emotional problems since he was 27 years old.  He did not indicate a relationship between service and his acquired psychiatric disability (or the stressors and problem he cites as the basis for his "break down") until after he filed his claim for service connection and the claim was denied.  Specifically, after he was denied service connection, he said his condition had onset during service as a result of his wife cheating on him.  He said this situation led to his emotional decline and nervous breakdown.  Unfortuantely, none of the STRs support his allegation of onset during service.  Further, none of the medical records support his statement or show that he reported such scenario until after he was denied service-connection.  Thus, the Board finds that the Veteran's statements regarding onset and etiology are not credible and have no probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board has considered the Veteran's statements regarding a "cover-up" during service, however, it is important for the Veteran to understand that it is his own statements made after service and  before he filed a claim with VA that provides the primarily basis for the finding that his current problem has no relationship to service.  The Veteran has provided highly probative factual evidence against his own claim.  

Most probative medical evidence in this case is the opinion from the VA examiner who provided a detailed summary of the pertinent treatment records, evaluated the Veteran, and provided an opinion supported by a detailed rationale indicating no relationship between service and the acquired psychiatric disorder.  She also found no evidence of an acquired psychiatric disorder pre-existing.

In summary, STRs do not show onset of the disorder during service while the competent and credible evidence does not show onset of the disorder within one year of separation from service.  Further, the competent and credible evidence does not otherwise show a nexus between service and the acquired psychiatric disability.  Consequently, based on the entirety of the evidence, the Board finds that the preponderance of the evidence weighs against a finding of service connection for an acquired psychiatric disorder.  The benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran provided copies of treatment records and was afforded a VA medical examination in August 2011.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for any acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


